DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,522,237) in view of Wicker et al. (US 2014/0268607).
Regarding Claim 1, Ito discloses an overcurrent protection device (Figures 1-8,
80 in Figure 8), comprising: a first electrode (a first/top 10, Figure 8) disposed
substantially parallel to a second electrode (a second/bottom electrode 10 parallel to the
first electrode 10, Figure 8);
a material (comprising crystalline polymers in 81, Figure 8) disposed between the
first electrode and the second electrode (81 disposed between 10, 10, Figure 8, Column
10, lines 13-18); and
wherein in response to an overcurrent condition the material is configured to
expand, such that the contact between ……the first electrode, and the second electrode is at least partially interrupted (81 being a polymer PTC at least partially interrupting the contact between the fist electrode and the second electrode, Column 10, line 23, “The conductive polymer 81 has the PTC characteristics”). Ito’s material is a PTC element disposed between the first and second electrodes. 
Ito does not specifically disclose a mesh disposed between the first electrode and the second electrode, the mesh contacting an inner surface of the first electrode and an inner surface of the second electrode. 
Wicker discloses a protection device for use as PTC device (Figures 6-7, 8A-8D for example, Paragraph 75, “The electronic component can be an integrated circuit, a resistor, a capacitor, an inductor, a transistor, a thermistor, a thyristor, a sensor, a processor, a memory, an interface device, a display, a power source, an energy conversion device or an antenna...”, please also note that thermistors are known in the art to include PTC and NTC type) that comprises a mesh (Figures 6-7, 8A-8D show the mesh, not labelled) and a material (substrate on which the mesh is disposed, Figures 6-7, 8A-8D, Paragraphs 53, 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mesh as taught by Wicker in the overcurrent protection device of Ito to provide a support structure for the material and thus to provide improved mechanical properties for the overcurrent protection device and space it based on the design requirements (see Wicker, Paragraph 96, “….the embedded filaments or meshes produce a composite capable of improving the mechanical properties of AM-fabricated parts, structures, or structural components”, having a mesh as taught by Wicker in the material 81 in the overcurrent protection device of Ito would function as a support structure for the material and provide improved mechanical properties and in the combination selecting the size/spacing the mesh to contact the inner surface of the electrodes). 
Regarding Claim 2, combination of Ito and Wicker discloses the overcurrent protection device according to claim 1, wherein the mesh includes interconnecting strands to form a plurality of interstices (Wicker, Figures 8A-8D).
Regarding Claim 3, combination of Ito and Wicker discloses the overcurrent protection device according to claim 2, wherein the material is disposed within the interstices of the mesh (Figures 6A, 6B, 7, 8A-8D, embedded mesh in the combination having the material disposed within the interstices).
Regarding Claim 4, combination of Ito and Wicker discloses the overcurrent protection device according to claim 1, wherein the mesh is at least one of a conductive material including copper, steel, stainless steel, brass, aluminum, niobium, and an alloy thereof (Wicker, Claim 14).
Regarding Claim 5, combination of Ito and Wicker discloses the overcurrent protection device according to Claim 1, wherein the material is expandable and contractable relative to a temperature of the overcurrent protection device, such that the overcurrent protection device is configured to trip and latch in response to the overcurrent condition (Ito, Column 10, line 23, “The conductive polymer 81 has the PTC characteristics”).
Regarding Claim 6, combination of Ito and Wicker discloses the overcurrent protection device according to Claim 1, wherein the material is semi- crystalline polymers (Ito, Column 3, lines 23-25, “….As the conductive polymer 81, for example, a crystalline polymer containing conductive particles can be used”).
Regarding Claim 7, combination of Ito and Wicker discloses the overcurrent protection device according to Claim 1, wherein a plurality of conductive material nodules is disposed within the material (Column 11, lines 16-22, Column 10, lines 24-25).
Regarding Claim 8, combination of Ito and Wicker discloses the overcurrent protection device according to Claim 1, wherein the material is at least one of a polyvinylidene fluoride (PVDF), polyvinylidene difluoride, polyethylene, ethylene tetrafluoroethylene, ethylene vinyl acetate, or ethylene butyl acrylate, or combinations thereof (Ito, Column 10, lines 27-31, “…As the crystalline polymer that is a material of the conductive polymer 81, for example, HDPE (high density polyethylene), LDPE (low density polyethylene), PP (polypropylene), or EVA (ethylene vinyl acetate copolymer) can be used”).
Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Ito et al. (US 6,522,237) in view of Tsang et al. (US 2017/0345533).
The applied (secondary) reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The applied reference teaches the use of a mesh as a supporting structure for the material /PTC element in an overcurrent protection device. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Ito discloses an overcurrent protection device (Figures 1-8,
80 in Figure 8), comprising: a first electrode (a first/top 10, Figure 8) disposed
substantially parallel to a second electrode (a second/bottom electrode 10 parallel to the
first electrode 10, Figure 8);
a material (comprising crystalline polymers in 81, Figure 8) disposed between the
first electrode and the second electrode (81 disposed between 10, 10, Figure 8, Column
10, lines 13-18); and
wherein in response to an overcurrent condition the material is configured to
expand, such that the contact between ……the first electrode, and the second electrode is at least partially interrupted (81 being a polymer PTC at least partially interrupting the contact between the fist electrode and the second electrode, Column 10, line 23, “The conductive polymer 81 has the PTC characteristics”). Ito’s material is a PTC element disposed between the first and second electrodes. 
Ito does not specifically disclose a mesh disposed between the first electrode and the second electrode, the mesh contacting an inner surface of the first electrode and an inner surface of the second electrode. 
Tsang discloses a protection device (Figures 1-8) comprising a PTC element (100, Figure 1), wherein the PTC element comprises a mesh (104, Figure 1) and a PTC material (102, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mesh as taught by Tsang in the overcurrent protection device of Ito to provide support structure for the material (mesh 104 in Figure 1 of Tsang partially covered by PTC material 102 providing support structure for the material in the combination and contacting the electrodes). 
Regarding Claim 2, combination of Ito and Tsang discloses the overcurrent protection device according to claim 1, wherein the mesh includes interconnecting strands to form a plurality of interstices (Tsang, Figure 1, strands 106 of 104 forming interstices 108, Paragraph 19).
Regarding Claim 3, combination of Ito and Tsang discloses the overcurrent protection device according to claim 2, wherein the material is disposed within the interstices of the mesh (mesh 104 in Figure 1 of Tsang partially covered/ PTC material 102 disposed within the interstices in the combination).
Regarding Claim 4, combination of Ito and Tsang discloses the overcurrent protection device according to claim 1, wherein the mesh is at least one of a conductive material including copper, steel, stainless steel, brass, aluminum, niobium, and an alloy thereof (Tsang, Paragraph 21, “…the support structure 104 may be an electrically conductive material, such as silver, copper, gold, aluminum, stainless steel, or the like”).
Regarding Claim 5, combination of Ito and Tsang discloses the overcurrent protection device according to Claim 1, wherein the material is expandable and contractable relative to a temperature of the overcurrent protection device, such that the overcurrent protection device is configured to trip and latch in response to the overcurrent condition (Ito, Column 10, line 23, “The conductive polymer 81 has the PTC characteristics”).
Regarding Claim 6, combination of Ito and Tsang discloses the overcurrent protection device according to Claim 1, wherein the material is semi- crystalline polymers (Ito, Column 3, lines 23-25, “….As the conductive polymer 81, for example, a crystalline polymer containing conductive particles can be used”).
Regarding Claim 7, combination of Ito and Tsang discloses the overcurrent protection device according to Claim 1, wherein a plurality of conductive material nodules is disposed within the material (Ito, Column 11, lines 16-22, Column 10, lines 24-25).
Regarding Claim 8, combination of Ito and Tsang discloses the overcurrent protection device according to Claim 1, wherein the material is at least one of a polyvinylidene fluoride (PVDF), polyvinylidene difluoride, polyethylene, ethylene tetrafluoroethylene, ethylene vinyl acetate, or ethylene butyl acrylate, or combinations thereof (Column 10, lines 27-31, “…As the crystalline polymer that is a material of the conductive polymer 81, for example, HDPE (high density polyethylene), LDPE (low density polyethylene), PP (polypropylene), or EVA (ethylene vinyl acetate copolymer) can be used”).
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, on Pages 5-6 of the Remarks that the secondary reference Wicker does not disclose a protection device or does not a “PTC”, examiner respectfully notes that in Paragraph 75, the reference discloses, “The electronic component can be an integrated circuit, a resistor, a capacitor, an inductor, a transistor, a thermistor, a thyristor, a sensor, a processor, a memory, an interface device, a display, a power source, an energy conversion device or an antenna…”. It is respectfully noted that the claim does not recite a PTC device but only a protection device and the reference disclosure in Paragraph 75, of the “electronic component” being a thermistor meets the limitation of “a protection device”. Please also note that thermistors are known in the art to include PTC and NTC type.
Regarding Applicant’s arguments, on Page 6 of the Remarks toward motivation to combine Ito and Wicker, examiner respectfully notes that Wicker, Paragraph 96, “….the embedded filaments or meshes produce a composite capable of improving the mechanical properties of AM-fabricated parts, structures, or structural components”, and providing a mesh as taught by Wicker in the material 81 of Ito would function as a support structure for the material to provide improved mechanical properties and in the combination selecting the size/spacing the mesh to contact the inner surface of the electrodes
 Regarding Applicant’s arguments, on Page 6 of the Remarks toward Zhao reference, examiner respectfully notes that the reference is relied upon for the teaching of conductive modules at a concentration of 50%, the limitation of now cancelled claim 9, not for the mesh or other limitations of Claim 1. Wicker reference is relied upon for the teaching of mesh, limitation of Claim 1, missing in the primary reference Ito, as discussed above in the rejection.
It is respectfully noted that Applicant did not respond or present any arguments to the rejection of Claims 1-8 using Ito et al. in view of Tsang et al., and thus the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanada et al. (US 5,358,793) discloses an overcurrent protection device (Figures 1-4), comprising: a first electrode disposed substantially parallel to a second electrode (a first electrode comprising 4/4’ of  2/2’ parallel to a second electrode comprising 4/4’ of 2/2’, Figures 1-4); a mesh (1/1’, Figures 1-4, Column 5, lines 3-5, “PTC material 1’ was then cross linked ….formed into a mesh construction”) disposed between the first electrode and the second electrode (1/1’ disposed between the electrodes 4/4’, Figures 1-4), the mesh contacting an inner surface of the first electrode and an inner surface of the second electrode (Figures 1-4); and a material (comprising conductive paste 5/5’ of 2/2’, Figures 1-4) disposed between the first electrode and the mesh and between the second electrode and the mesh (Figure 3); wherein in response to an overcurrent condition the material is configured to expand (thermal expansion of 5’ upon overheating of 1’ due to overcurrent between that the electrodes 4/4’ and the mesh 1/1’, Column 5, lines 15-22), such that the contact between the mesh, the first electrode, and the second electrode is at least partially interrupted; Zhao (US 5,837,164) discloses teaching of a typical polymer PTC comprising a polymer matrix
and conductive nodules (Column 1, lines 11-20, “….typical conductive polymeric PTC
composition comprises a matrix of a crystalline or semi-crystalline thermoplastic resin
 (e.g., polyethylene) or an amorphous thermoset resin (e.g., epoxy resin) containing a
dispersion of a conductive filler, such as carbon black, graphite chopped fibers, nickel
particles or silver flakes”), wherein the plurality of conductive material nodules is
disposed in the material at a concentration up to 50% (Column 5, lines 45-48).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/28/2022